Citation Nr: 0426005	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been submitted to 
warrant reopening of a claim for service connection for a 
bilateral eye disorder.  

2.  Whether there is clear and unmistakable error in a 
decision of May 19, 1996, which denied service connection for 
a bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1964 to July 1965.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from decisions by the Department of veteran's 
affairs (VVA) Portland, Oregon, Regional Office (RO).  In a 
decision of May 1996, the RO determined that no new and 
material evidence had been presented to reopen a claim for 
service connection for visual disability.  In a decision of 
August 1996, the RO determined that the prior decision of May 
19, 1966, which denied the original claim for service 
connection for a bilateral eye condition did not contain 
clear and unmistakable error.  The Board denied the veteran's 
appeal of those issues in August 1997.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1998, the Court affirmed the Board's decision on the clear 
and unmistakable error issue, but vacated the Board's 
decision on the new and material evidence issue and remanded 
the case for further adjudication consistent with the Court's 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In August 1999, the Board issued a decision which again 
denied the veteran's appeal.  The veteran again appealed to 
the Court.  

The Board also notes that subsequent to the Court's decision 
in October 1998 which confirmed the Board's decision with 
respect to clear and unmistakable error, the veteran appealed 
that issue to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In January 2001, the 
Federal Circuit dismissed the appeal on the basis that it was 
premature to consider that appeal as the Court of Appeals for 
Veterans Claims had not yet issued a final decision with 
respect to the related issue involving new and material 
evidence.  Subsequently, in March 2001, in the interests of 
judicial economy, the Court vacated the Board's decisions of 
August 1997 and August 1999 for readjudication consistent 
with the Federal Circuit's opinion.   

Subsequently, in September 2001, the Court issued another 
order clarifying the actions to be taken by the VA with 
respect to the issues.  Specifically, it was noted that the 
case was remanded for the Board to adjudicate simultaneously 
the claim to reopen and the CUE allegation.  In July 2002, 
the Board initiated internal development of evidence.  
Subsequently, in September 2003, the Board, noting that the 
Federal Circuit had invalidated regulations under which the 
Board had been conducting internal development of evidence, 
remanded the case for the development which had previously 
been requested internally.  The case has now been returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, the veteran's attorney wrote to the RO and 
requested that the claims file be retained at the RO and not 
transferred to the Board pending submission of additional 
evidence and argument.  In July 2004, the RO wrote to the 
veteran and advised him that the case would be held an 
additional 60 days from June 18, 2004.   On August 18, 2004, 
no additional evidence or argument had been associated with 
the claims file, and the case was transferred to the Board.  
Significantly, however, the Board has now received additional 
items of evidence which are date stamped as having been 
received at the RO's mail operations center on August 18, 
2004.  The additional evidence and argument has not yet been 
considered by the RO.  The Board concludes that these items 
must be reviewed by the RO in the first instance prior to 
review by the Board.  In this regard, the veteran has not 
submitted any waiver of his right to have such evidence 
considered by the RO pursuant to 38 C.F.R. § 20.1304(c).   

The Board also notes that in the correspondence of August 
2004, the veteran's attorney made reference to a possible 
request for a personal hearing.  Clarification of whether 
such a hearing is desired must be accomplished.  

Finally, the Board notes that the veteran's attorney has 
indicated that the VA has not yet met the duty to provide 
notice to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO should review this 
matter as well.  Although the requirements of the VCAA do not 
apply to a claim of clear and unmistakable error in a prior 
decision, they do apply to the claim to reopen based on new 
and material evidence.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran clarify whether or not he desires 
a hearing.  If he does, such a hearing 
should be provided.  

2.  The RO should review the attorney's 
arguments with respect to duties under 
the VCAA.  The RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

3.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether any of 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
accordance with the above-referenced orders of the Court and 
the Federal Circuit, the Board will defer taking action on 
the claim for clear and unmistakable error until the claim 
regarding new and material evidence is also ready for 
appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



